REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Claims 1, 9 and 15 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose in response to determining that the first environment data does not match
the second environment data, multi-device engagement between the first  computing device and the second computing device; and  allowing, in response to determining that the first environment data matches the second environment data, multi-device engagement between the first computing device and the second computing device.
It is noted that the closest prior art, Lee et al. (US 20190037034, Jan. 31, 2019) shows a plurality of mobile terminals capable of controlling the vehicle, a mobile terminal capable of controlling the vehicle can include a first mobile terminal.
It is noted that the closest prior art, Zhang et al. (US 20200073391, Mar. 5, 2020) shows transmit control messages to a unmanned vehicle, the controller of the unmanned vehicle receives the control messages transmitted by at least two automatic driving physical apparatuses within a time window.
However, Lee et al. and Zhang et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464